


           Exhibit 10.2




AMENDMENT NO. 1
TO THE
HALLIBURTON COMPANY BENEFIT RESTORATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008
 
WHEREAS, Halliburton Company (the “Company”) adopted and maintains the
Halliburton Company Benefit Restoration Plan, as most recently amended and
restated effective January 1, 2008 (the “Plan”);
 
            WHEREAS, the Company desires to amend the Plan to prospectively
change the rate of interest credited on amounts allocated to the accounts of
participants who have not incurred a termination of service; and
 
            WHEREAS, Article X of the Plan provides that, subject to certain
inapplicable limitations, the Plan may be amended by the Company’s Compensation
Committee;
 
            NOW THEREFORE, the Plan is hereby amended as follows:
 
1. The second sentence of Paragraph (C) of Article IV of the Plan is hereby
amended to read as follows effective January 1, 2010:
 
Accounts of Participants shall also be credited with interest as of the last day
of each Allocation Year, at the rate set forth in Paragraph (D) below.
 
2. Paragraph (D) of Article IV of the Plan is hereby amended to read as follows:
 
(D)  
Interest shall be credited as follows effective January 1, 2010:

 
(1)  
With respect to amounts allocated to Participants’ Accounts and payable as a
result of a Participant’s Termination of Service prior to January 1, 2010,
interest shall be credited at the rate of 10% per annum; and

 
(2)  
With respect to amounts allocated to Participants’ Accounts and not described in
Paragraph (D)(1) above, interest shall accrue monthly at 120% of the long-term
applicable federal rate under Section 1274(d) of the Code for such month;
provided, however, that the interest credited with respect to such amounts shall
not exceed the equivalent of 10% per annum and shall not be less than the
equivalent of 6% per annum.

 
3. The second sentence of Paragraph (C) of Article VII of the Plan is hereby
amended to read as follows effective January 1, 2010:
 
In the case of interest credited under Article IV, Paragraph (D)(1), the
interest is accrued on an annual basis, and the specified employee will be
entitled to the prorated portion of such annual interest, as calculated up until
the actual date of payout pursuant to this Paragraph.
 
4. Paragraph (B) of Article IV of Appendix A of the Plan is hereby amended to
read as follows:
 
(B)  
Interest shall be credited as follows effective January 1, 2010:

 
(1)  
With respect to amounts allocated to Participants’ Grandfathered Plan Accounts
and payable as a result of a Participant’s Termination of Service prior to
January 1, 2010, interest shall be credited at the rate of 10% per annum; and

 
(2)  
With respect to amounts allocated to Participants’ Grandfathered Plan Accounts
and not described in Paragraph (B)(1) above, interest shall accrue monthly at
120% of the long-term applicable federal rate under Section 1274(d) of the Code
for such month; provided, however, that the interest credited with respect to
such amounts shall not exceed the equivalent of 10% per annum and shall not be
less than the equivalent of 6% per annum; and further provided that in no event
shall the interest credited under this Paragraph (B)(2) exceed the amount of
interest that would have been credited under the terms of the Grandfathered Plan
as in effect on December 31, 2004.

 
IN WITNESS WHEREOF, Halliburton Company has caused these presents to be duly
executed this 15th day of September, 2009.
 
HALLIBURTON COMPANY




By:      /s/ James R. Boyd
                    (On Behalf of the Compensation Committee)

 
 

--------------------------------------------------------------------------------

 
